Citation Nr: 1044570	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for tinea cruris.

2.  Entitlement to service connection for eczema.

3.  Entitlement to service connection for pemphigus.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Schechter




INTRODUCTION

The veteran had active service from January 1963 to January 1968.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), denying reopening of 
previously denied claims of entitlement to service connection for 
atopic dermatitis and tinea cruris, claimed as a skin condition. 

The Board in January 2009 reopen the claim for service connection 
for atopic dermatitis and tinea cruris, and remanded the claim 
for additional development.  The claim now returns to the Board 
for further review.  The Board has herein separately listed three 
skin conditions:  tinea cruris, eczema, and pemphigus, based on 
their diagnosis upon VA dermatology examination for compensation 
purposes afforded the Veteran in July 2010.  This 
recharacterization is appropriate based on a judicial precedent 
holding that a claim for a single disability, where the record 
reasonably indicates the presence of one or more other 
disabilities that a layperson could not be expected to 
differentiate from the claimed disabilities, must also be 
considered as a claim for the other disabilities.  The Court's 
rationale, in brief, is that the Veteran cannot be held to a 
medical level of understanding of differences between various 
disorders not subject to lay differentiation, so that his claim 
for the one also must be considered a claim for the other 
implicated disorders as well.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (per curiam order) (that case addressing a claim for 
posttraumatic stress disorder (PTSD) where other psychiatric 
disorders were implicated by the record).    

The issues of entitlement to service connection for eczema and 
pemphigus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


FINDING OF FACT

Service-connected diabetes mellitus at least as likely as not 
caused the Veteran's tinea cruris.  

CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for 
service connection for tinea cruris are met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, there 
is no need for further discussion of notice or development 
because there can be no prejudice to the Veteran in reaching the 
merits of his claim for service connection for tinea cruris.  The 
other skin conditions which are subjects of this appeal are not 
herein adjudicated, but rather are the subject of remand, below.  

II.  Service Connection for Tinea Cruris

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010).

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Secondary service connection may be granted where the evidence 
shows that a chronic disability has been caused or aggravated by 
an already service-connected disability.  38 C.F.R. § 3.310 
(2010).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran has contended that he has a skin 
condition causally related to service.  The Board herein 
considers only the basis of claim related to his service-
connected diabetes mellitus.  The Veteran was afforded a VA 
examination for compensation purposes in July 2010.  That 
examiner reviewed the record, examined the Veteran, and diagnosed 
three skin conditions.  Of these, he was asked to opine whether 
any were causally related to the Veteran's diabetes mellitus.  
The Board herein only adjudicates that claimed condition for 
which the examiner provided an affirmative opinion:  tinea 
cruris.  The examiner stated that diabetes is known to increase 
the risk of developing tinea cruris.  The examiner observed that 
tinea cruris was present as a scaling rash covering five percent 
of the surface of both feet.  The examiner opined that the 
Veteran's tinea cruris was at least as likely as not caused by, 
or the result of, the Veteran's diabetes mellitus.  

The Board notes that the dermatological examiner is competent to 
provide the obtained medical opinion addressing the etiology of 
the Veteran's tinea cruris, and that his opinion appears well-
informed and supported by reasoning as well as review of the 
evidentiary record and examination of the Veteran.  There does 
not appear to be bias or other indication of lack of credibility 
in the examiner's opinion.  Accordingly, the Board finds the 
examiner's opinion to be supported by competence of the examiner 
in the subject of that opinion, credible based on the facts 
presented, and to be due considerable weight in the present 
adjudication as based on reasoned consideration of medical 
knowledge and the facts presented.  

In the absence of contrary evidence of record, the Board relies 
on the VA examiner's opinion, and concludes that service 
connection for tinea cruris is warranted, based on the evidence 
for and against a causal link between service-connected diabetes 
mellitus and the claimed tinea cruris being at least in 
equipoise.  38 C.F.R. §§ 3.102, 3.310; Gilbert.  


ORDER

Service connection for tinea cruris is granted.  


REMAND

In an October 2004 statement the Veteran contended that his skin 
problems began in Vietnam.  He also then asserted that his skin 
disorder claim should otherwise be granted based on his 
disability otherwise being related to his Vietnam Era service.  

Service treatment records fail to reveal any findings of skin 
disorders with the exception of a penile lesion or penile ulcer 
for which he received treatment in July 1964 and again in March 
1967, with laboratory findings positive for haemophilus ducreyi 
bacillus.  That condition is not shown to be related to the 
Veteran's current claimed skin disorders.  Service examinations 
were also negative for skin disorders.  

The first post-service record of a skin condition is a December 
1981 private treatment for a rash on the neck of two weeks' 
duration.  The treating medical practitioner observed an 
erythematous rash.  

The next record of treatment for a skin condition is an October 
1982 private treatment record for a rash on the left arm and neck 
which the Veteran then reported was of two weeks duration, but 
that he reported had been present intermittently for over a year.  
The treating medical practitioner assessed nummular eczema.  

The next documented treatment for a skin disorder was a privately 
in December 1984, for a rash on both arms which the Veteran then 
reported had begun one week prior.  The treating practitioner 
then noted that it "looks like atopy on antecubital space."  
The practitioner also note that the condition was possibly fungal 
because of some central clearing.  

The next documented treatment record was privately in August 
1985, for sores on the arms and neck.  The Veteran then reported 
that he had had the condition on an intermittent basis since 
1968.  This is notably the first documented assertion of onset of 
a skin condition proximate to service.  The practitioner observed 
red scaly lesions on the neck and lichenification on the arms.  
The practitioner assessed dermatitis with secondary infection.  

A June 1987 private treatment was for complaints of an itchy red 
rash on the left and right legs of two weeks' duration.  The 
treating practitioner observed red scaly patches on both lower 
legs, and assessed eczema.  

Subsequent records include a July 2001 VA treatment record for 
complaints of a rash in the groin and on the feet, with noted 
past treatment for dyshidrotic eczema and atopic dermatitis.  The 
treating physician observed, assessed, and treated the Veteran 
for "severe tinea cruris with pigmentation and dyshidrotic 
eczema of both feet."  Among more recent treatment notes, a 
November 2004 VA primary care treatment noted, among multiple 
unrelated disorders, a skin rash on both arms including presently 
on the left elbow.  A July 2006 VA treatment recorded complaints 
of a rash on both arms with itchiness.  Other recent treatment 
records also variously reflect skin conditions.

The Board has herein granted service connection for tinea cruris.  
The VA examiner who conducted a VA examination for compensation 
purposes in July 2010 diagnosed three skin conditions:  tinea 
cruris, pemphigus, and eczema.  He provided  a medically informed 
opinion that the latter two were not caused or aggravated by the 
Veteran's service-connected diabetes mellitus, and evidence is 
ultimately not present to support service connection for those 
latter conditions on that basis.  

As noted, the Veteran in October 2004 contended that he has had 
skin problems which began in service in Vietnam.  The Veteran is 
competent to provide such an opinion of lay-observable conditions 
such as skin conditions.  Lay statements may serve to support a 
claim for service connection (or for benefits pursuant to 38 
U.S.C.A. § 1151) by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
which may be observed reasonably by laypersons.  See 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

The Veteran's wife, in a statement submitted in August 2008, 
informed that she had met the Veteran shortly prior to his entry 
into active service, and that they "married shortly 
thereafter."  The claims file contains a copy of their marriage 
certificate informing that they were married in December 1971, 
almost four years after the Veteran's separation from service in 
January 1968.  Thus, her contention of marriage shortly after 
service was not entirely accurate, if that is what she meant.  
(Her statement would be entirely inaccurate if she meant they 
were married shortly after the Veteran's entry into service in 
January 1963.)  Any such discrepancy notwithstanding, the 
Veteran's wife asserted in that August 2008 statement that the 
Veteran "had skin problems since Vietnam which has [sic] not 
resolved," adding that the skin condition "only manifested 
itself after his return from Vietnam."  She is, of course 
competent to address her lay observations of conditions of the 
Veteran's skin.  Jandreau; Buchanan; Davidson. 

This case is complicated by the presence of three distinct skin 
conditions diagnosed upon VA examination in July 2010.  Hence, it 
is insufficient that the Veteran and his wife have asserted the 
presence of a skin disorder since service.  Additional 
development is required, to ascertain whether claims for service 
connection for the two remaining skin disorders the subject of 
appeal - eczema and pemphigus - are supportable including based 
on more detailed accounts from the Veteran and his wife of 
observed or experienced skin condition manifestations in service, 
shortly after service, and over the years from service to the 
present.  If responses are received from the Veteran or his wife, 
a further medical opinion must then be obtained to ascertain 
whether a causal link to service may be supported by the 
evidence, including based on the fist-hand accounts of the 
Veteran and his wife.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and his wife to each provide 
a chronology of observations of his skin 
disorders, from service to the present.  
Specifically, they should each be asked to 
provide, separately, statements describing in 
detail, to the best of their recollection, what 
skin discolorations, or other changes to skin 
appearance or texture or skin integrity, they 
each observed on the Veteran, in what parts of 
his body, with what observed characteristics over 
relevant time intervals: in service, shortly 
after service, and over time after service up to 
the present.  They should be asked to be as 
detailed as possible, and to describe only those 
observations they personally made at these point 
in time, and, for the Veteran himself, only those 
symptoms he experienced at these points in time.  
Any responses received should be associated with 
the claims file.  

2.  Ask them also to identify any medical 
evidence , not already of record, which is 
pertinent to this claim.  After securing the 
necessary authorization, request any such 
indicated records, and annotate all attempts for 
the file along with the results of the search for 
evidence.

3.  Thereafter, if the requested responses to 
remand instruction #1 are received from the 
Veteran or his wife, then the Veteran's claims 
file, together with these newly provided 
statements and any additional evidence obtained, 
should be provided to the VA examiner who 
conducted the July 2010 VA examination of the 
Veteran's skin for compensation purposes.  

a.  The examiner should carefully review the 
record and these lay statements, and should 
provide opinions separately for the 
diagnosed eczema and the diagnosed 
pemphigus, whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that the disorder developed in 
service or is otherwise causally related to 
service; or whether any such in-service 
development or causal relationship is 
unlikely (i.e., less than a 50-50 
probability).  In providing these opinions, 
the examiner should consider the credibility 
of the Veteran's and his wife's statements 
regarding their reported observed histories 
of the Veteran's skin conditions, and what 
skin conditions, based on their 
observations, may have been present in 
service and over time after service.  The 
examiner should provide an explanation as to 
how he arrived at his/her conclusions 
regarding the credibility of their histories 
of skin disorder observations.  

b.  Note: The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

c.  Any opinion provided should include 
discussion of specific evidence of record. 
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  If any question 
cannot be answered without resorting to pure 
speculation, the examiner must provide a 
complete explanation as to why such question 
cannot be answered.

4.  If the Veteran or his wife responded to the 
information requests in remand instruction #1 but 
the requested opinions cannot be obtained from 
the July 2010 VA examiner, then Veteran should be 
afforded another VA skin disorders examination, 
and the examiner must answer the questions posed 
in remand instruction #2.  

5.  Thereafter, the RO should readjudicate de 
novo the remanded claims for service connection 
for eczema and pemphigus.  If any benefit sought 
is not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


